Citation Nr: 1300384	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  06-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO located in Detroit, Michigan.

The issue of the evaluation of the service connected posttraumatic stress disorder was raised by the Veteran's representative in a December 2012 written brief but has not been adjudicated by the RO.  The issue is hereby REFERRED for adjudication by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension to include as due to his service connected posttraumatic stress disorder (PTSD).  After a review of the claim file, the Board finds that the claim must be remanded one more time for further development prior to the issuance of a decision.  

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court of Appeals for Veterans Claims held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Under the circumstance, the case must be returned to the RO or the AMC for appropriate action. 

In a May 2012 remand, the Board requested that an examination be conducted and that the examiner provide an opinion regarding the etiology of the Veteran's hypertension.  In rendering an opinion, the examiner was asked to discuss the significance of a National Institutes of Health (NIH) article cited by the Veteran in his May 2012 brief.  A VA examination was conducted in July 2012.  The examiner provided an opinion as to the relationship between hypertension and PTSD.  The examiner stated there was no relationship between the two and stated that there is no confirmed evidence in the medical literature to date that PTSD causes hypertension.  In rendering the opinion, however, the examiner did not discuss the cited NIH article.  

Furthermore, the Veteran's representative has submitted numerous new articles discussing the relationship between PTSD and hypertension.  There is no evidence that initial AOJ review of these articles was waived.  Moreover, as the VA examiner stated there was no evidence in the literature of any relationship between PTSD and hypertension, the examiner must consider the newly submitted articles and provide a new opinion.

Finally, the Board notes that Federal Register statement of June 28, 2005, 70 F.R. 37040, notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  The VA has recognized that medical studies have shown that veterans with PTSD have a high risk of cardiovascular disease including hypertension.  Therefore, the connection between PTSD and hypertension in some instances has already been recognized by VA.

Given the Federal Register statement, the lack of a discussion of the cited NIH article and the newly submitted articles by the Veteran's representative, the Board finds that the VA examiner not only did not comply with the Board's directive in its May 2012 remand, but also, that the opinion provided is inadequate.  As such, a new VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claim file to the VA examiner who conducted the July 2012 examination and ask that a new opinion be provided regarding the relationship between the Veteran's hypertension and his service connected PTSD.  The examiner is specifically asked to discuss: (1) the NIH article cited by the Veteran; (2) the article submitted by the Veteran's representative; (3) and the Federal Register statement cited in the body of this remand.  The RO/AMC should ensure that a copy of the noted Federal Register statement is made available to the examiner.  After the examiner has reviewed the claim file and the articles noted above, he is to render and opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any hypertension condition was caused by or aggravated by the service connected PTSD.  

The examiner should be advised that aggravation is defined as an increase in severity beyond the natural progression of a disorder, as distinguished from temporary or intermittent flare-ups that do not result in a worsening of the underlying disorder.

If the Veteran's hypertension is found to have been aggravated by his PTSD, please ask the examiner to provide, to the extent possible, a baseline level of severity.

A clear rationale for all opinions should be provided.  Again, the examiner must discuss all of the articles cited and submitted by the Veteran and his representative and the Federal Register statement of June 28, 2005 in the rationale for his opinion.  

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


